DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-3, 5-6, 8-11, 15, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (US 2014/0054572, hereinafter “Li,” previously cited) in view of Tomono (US 2003/0067460, hereinafter “Tomono,” previously cited) and Shikina et al. (US 2012/0127376, hereinafter “Shikina”, previously cited).
Regarding claim 1, Li teaches in Fig. 11C shown below and related text a display apparatus (¶¶[0306] and [0315]) comprising: 
a display module (Fig. 11C), 
wherein the display module comprises:  
5a display panel (2, Fig. 11C and ¶[0229]); 
a plurality of light concentration lenses (102, Fig. 11C and ¶[0225]) arranged on the display panel; 
a buffer layer (i.e. layer covering light concentration lenses, Fig. 11C) disposed on the light concentration lenses; and 
a plurality of diffraction patterns (103, Fig. 11C and ¶[0225]) arranged at regular intervals on the 10buffer layer, wherein the diffraction patterns diffract lights incident thereto (Fig. 2A and ¶[0233]),
each of the plurality of display devices comprises an organic light-emitting device (Li, 2, Fig. 11C and ¶¶[0280]-[0284]).  


    PNG
    media_image1.png
    239
    354
    media_image1.png
    Greyscale


Li, however, does not explicitly teach that the display module defines a display surface in a surface thereof and that the display panel comprises a plurality of display devices which displays an image on the display surface.  Li also does not explicitly teach that each of the plurality of light concentration lenses is spaced apart from each other and that each of the plurality of light concentration lenses is disposed on each of the organic light-emitting devices, with each of the plurality of light concentration lenses having a larger planar area than light emitting area defined by the corresponding organic light emitting device.
To being with, having a display surface in a display module and including a plurality display device in the display panel disclosed by Li would have been obvious to one of ordinary skill in the art as evidenced by Tomono (Fig. 3 and ¶¶[0037]-[0040]) in order to form a fully functional display device that is capable of displaying full images.
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to have a display surface in a display module disclosed by Li and include a 
Moreover, Shikina teaches in Fig. 1 and related text a similar apparatus to that disclosed by Li and Tomono where each of the plurality of light concentration lenses (7, Fig. 1, ¶[0028]) is spaced apart from each other (Fig. 1), where each of the plurality of display devices comprises an organic light-emitting devices (2, 5 and 5, Fig. 1, ¶[0027]), with each of the plurality of light concentration lenses (7, Fig. 1, ¶[0028]) disposed on each of the organic light-emitting devices (Fig. 1), and each of the plurality of light concentration lenses having a larger planar area than light emitting area defined by the corresponding organic light emitting device (i.e. the light emitting area of the organic light-emitting device extents the width of the bottom electrode, which is smaller than the width of the light concentration lens, Fig. 1) in order to form a device with an enhanced contrast and color purity. 
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to space each of the plurality of light concentration lenses apart from each other as disclosed by Shikina in the apparatus disclosed by the combined teaching of Li and Tomono where each of the plurality of light concentration lenses is disposed on each of the organic light-emitting devices, and each of the plurality of light concentration lenses has a larger planar area than light emitting area defined by the corresponding organic light emitting device and in order to form a device with an enhanced contrast and color purity.
Regarding claim 2 (1), the combined teaching of Li, Tomono and Shikina discloses wherein a portion of the lights diffracted by the diffraction patterns constructively interfere with each other (i.e. It is noted that since the structure disclosed by the combined teaching of Li, Tomono and Shikina is the same as that claimed, a portion of the lights diffracted by the diffraction patterns would constructively interfere with each other.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Shikina that would have produced different results).  
Regarding claim 3 (2), t15he combined teaching of Li, Tomono and Shikina discloses wherein the display devices display pixel unit images, respectively, on the display surface, 
the portion of the lights, which constructively interfere with each other, displays replication unit images on the display surface, 
20the image is defined by the pixel unit images and the replication unit images, and 
each of the replication unit images is displayed between adjacent pixel unit images on the display surface (i.e. It is noted that since the structure disclosed by the combined teaching of Li, Tomono and Shikina is the same as that claimed, the display pixel unit images on the display surface would be formed in the same manner as claimed.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Shikina that would have produced different results in how the display devices display pixel unit images).  

Regarding claim 5 (1), t15he combined teaching of Li, Tomono and Shikina discloses wherein the display panel further 5comprises a protective layer (Li, Fig. 11C and ¶[0299]) covering the organic light-emitting devices.  
Regarding claim 6 (4), t15he combined teaching of Li, Tomono and Shikina discloses wherein the light concentration lenses are disposed directly on upper surfaces of the display devices (i.e. light concentration lenses 102 are disposed directly on the upper surface of the organic electroluminescent layer, Li, 2, Fig. 11C) to cover the display devices (Li, Fig. 11C).  
Regarding claim 8 (3), the combined teaching of Li, Tomono and Shikina discloses wherein the replication unit images are displayed by a red light (i.e. It is noted that since the structure of the display apparatus disclosed by the combined teaching of Li, Tomono and Shikina is the same as that claimed, the replication unit images would be displayed by a red light.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Shikina that would have produced different results).  
Regarding claim 9 (8), the combined teaching of Li, Tomono and Shikina discloses wherein 20one of the adjacent pixel unit images is displayed by the red light, and another of the adjacent pixel unit images is displayed by a blue light (i.e. it is noted that since the structure of the display apparatus disclosed by the combined teaching of Li, Tomono and Shikina is the same as claimed the one of the adjacent pixel unit images would be displayed by the red light, and another of the adjacent pixel unit images would be displayed by a blue light; namely, there is nothing in the claimed structure that would have produced different results).  
Regarding claim 10 (3), t15he combined teaching of Li, Tomono and Shikina discloses wherein, on the display surface, a distance between a center of one pixel unit image adjacent to a replication unit image, 43 LO-2 80460-USH AA0639U Samong the pixel unit images, and a center of the replication unit image is about 25 µm or less (i.e. It is noted that since the structure disclosed by the combined teaching of Li, Tomono and Shikina is the same as that claimed, the limitations recited in the claim would be met by the display apparatus disclosed by the combined teaching of Li, Tomono and Shikina.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Shikina that would have produced different results).  
Regarding claim 11 (3), t15he combined teaching of Li, Tomono and Shikina discloses wherein 5a plurality of replication unit images are displayed between adjacent pixel unit images on the display surface, the replication unit images comprise: 
a first replication unit image disposed adjacent to one pixel unit image of the adjacent pixel unit images on the display surface; and  1
a second replication unit image facing the one pixel unit image with the first replication unit images there between (i.e. It is noted that since the structure disclosed by the combined teaching of Li, Tomono and Shikina is the same as that claimed, the limitations recited in the claim would be met by the display apparatus disclosed by the combined teaching of Li, Tomono and Shikina.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Shikina that would have produced different results).  
Regarding claim 15 (1), the combined teaching of Li, Tomono and Shikina discloses wherein a refractive index of the diffraction patterns is the same as a refractive index of the buffer layer (Li, ¶[0228]).  
Regarding claim 22 (3), the combined teaching of Li, Tomono and Shikina discloses wherein an area occupied by each of the light concentration lenses in a plan view is larger than an area occupied by each of the display devices in a plan view (Tomono, Fig. 3).  
Regarding claim 25, Li teaches in Fig. 11C (shown above) and related text, 20a display apparatus comprising: 
a display module (Fig. 11C), wherein the display module comprises:  46 LO-201 803-123-1-USO LO-2 80460-US 
H AA0639U Sa display panel (i.e. organic electroluminescent layer, 2, Fig. 11C and ¶[0229]); 
a plurality of light concentration lenses (102, Fig. 11C and ¶[0225]), wherein the light concentration lenses change a 5direction of light incident thereto; 
a buffer layer (i.e. layer disposed on the light concentration lenses, Fig. 11C); and 
a plurality of diffraction patterns (i.e. concavo-convex structure, 103, Fig. 11C and ¶[0225]) are arranged at regular intervals on the buffer layer (Fig. 11C);
each of the plurality of display devices comprises an organic light-emitting device (Li, 2, Fig. 11C and ¶¶[0280]-[0284]).  

Tomono, in a similar field of endeavor, teaches in Fig. 3 and related text a display apparatus that includes a display module that defines a display surface (260, Fig. 3 and ¶¶[0037]-[0040]) in order to display images produced by the display panel.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to have a display surface in a display module disclosed by Li in order to display images on the display apparatus.
(7, Fig. 1, ¶[0028]) is spaced apart from each other (Fig. 1), where each of the plurality of display devices comprises an organic light-emitting devices (2, 5 and 5, Fig. 1, ¶[0027]), with each of the plurality of light concentration lenses (7, Fig. 1, ¶[0028]) disposed on each of the organic light-emitting devices (Fig. 1), and each of the plurality of light concentration lenses having a larger planar area than light emitting area defined by the corresponding organic light emitting device (i.e. the light emitting area of the organic light-emitting device extents the width of the bottom electrode, which is smaller than the width of the light concentration lens, Fig. 1) in order to form a device with an enhanced contrast and color purity. 
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to space each of the plurality of light concentration lenses apart from each other as disclosed by Shikina in the apparatus disclosed by the combined teaching of Li and Tomono where each of the plurality of light concentration lenses is disposed on each of the organic light-emitting devices, and each of the plurality of light concentration lenses has a larger planar area than light emitting area defined by the corresponding organic light emitting device and in order to form a device with an enhanced contrast and color purity.
It is noted that since the display module disclosed by the combined teaching of Li, Tomono and Shikina has the same structure as claimed (i.e. the display module includes a display panel, a plurality of light concentration lenses, a buffer layer and a .

Claim(s) 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Shikina as applied to claims 4 and 3 above, respectively, and further in view of Borrelli et al. (US 2012/0300307, hereinafter “Borrelli,” previously cited).
Regarding claim 7 (4), the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 1 and includes wherein a distance from an upper surface of the light-emitting device to an upper surface of the buffer layer is defined as an optical distance (Li, Fig. 11C).  Li, Tomono and Shikina, however, do not (¶¶[0027]-[0034]), it would have been obvious to one having ordinary skill in the art to vary the optical distance to include the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art In re Aller, 105 USPQ 233.
Regarding claim 23 (3), the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 3,  Li, Tomono and Shikina, however, do not explicitly teach wherein the display module further comprises a cover layer covering the diffraction patterns.  
Borrelli, in a similar field of endeavor, teaches in Fig. 2 and related text including a cover layer (205 and 210, Fig. 2 and ¶[0021]) that covers the diffraction patter (220, Fig. 2 and ¶[0021]) in order to form a fully functional display device with improved quality of the displayed images (¶[0021]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to use a cover layer disclosed by Borrelli in the display apparatus disclosed by the combined teaching of Li, Tomono and Shikina in order to improve quality of the displayed images.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Okinaka as applied to claim 1 above, and further in view of Takahara et al. (US 2005/0168491, hereinafter “Takahara,” previously cited) and/or Song et al. (US 2006/0125388, hereinafter “Song,” previously cited).
Regarding claim 12 (1), the combined teaching of Li, Tomono and Okinaka was discussed above and includes a diffraction patterns (Li, Fig. 11C).  Li, Tomono and Shikina, however, do not explicitly teach wherein an interval between the diffraction patterns is in a range from about 4.5 µm to about 7.5 µm.  
Takahara, in a similar field of endeavor, teaches forming diffraction patterns with intervals in the range from about 1µm to 20 µm (691, Fig. 69(a), ¶¶[0441]-[0442]), which encompasses the claimed range, in order to display images of desired quality.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to form diffraction patterns in the display apparatus disclosed by the combined teaching of Li, Tomono and Shikina with the interval between the diffraction patterns in the claimed range in order to display images of desired quality.
Alternatively, absent of criticality of the claimed interval range and in view of Song, who teaches the relationship between the refraction angle of the light transmitted through the diffraction patter and the interval between the diffraction pattern (¶[0101]), it would have been obvious to one having ordinary skill in the art to vary the interval between the diffraction patterns to include the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Shikina as applied to claim 1 above, and further in view of Yamae et al. (US 2016/0020431, hereinafter “Yamae,” previously cited).
Regarding claim 13 (1) the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 1.  Li, Tomono and Shikina, however, do not explicitly teach, wherein a radius of curvature of each of the light concentration lenses is in a range from about 7 µm to about 14 µm.  
Yamae, in a similar field of endeavor, teaches forming light concentration lenses (i.e. lens array structure) wherein a radius of curvature of each of the light concentration lenses is in a range of 1 µm to 500 um (14a, Fig. 32, ¶[0251]), which encompasses the claimed range, in order to improve light-outcoupling efficiency.  
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would be predictable, and one of ordinary skill in the art would find it obvious to form light concentration lenses disclosed by the combined teaching of Li, Tomono and Shikina to have the radius of curvature in the claimed range in order to improve light-outcoupling efficiency.
Alternatively, absent of criticality of the claimed radius of curvature, it would have been obvious to one having ordinary skill in the art to vary the radius of curvature of the light concentration to include the claimed range, since it has been held that where the In re Aller, 105 USPQ 233.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Shikina as applied to claim 1 above, and further in view of Okinaka et al. (US 2004/0051447, hereinafter “Okinaka,” previously cited).
Regarding claim 14 (1), the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 1.  Li, Tomono and Shikina, however, do not explicitly teach that a refractive index of a buffer layer is lower than a refractive index of each of the plurality of light concentration lenses.
Okinaka, in a similar field of endeavor, teaches in Fig. 2 and related text a display apparatus similar to that disclosed by the combined teaching of Li, Tomono and Shikina that includes a buffer layer (37, Fig. 2 and ¶[0055]) disposed on the plurality of light concentration lenses (36, Fig. 2 and ¶[0055]) wherein a refractive index of the buffer layer (i.e. n2=1.4, ¶[0055]) is lower than a refractive index of each of the light concentration lenses (i.e. n1=1.6, ¶[0055]) in order to form a display apparatus with improved display quality (¶[0014]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to from the buffer layer in the display unit disclosed by the combined teaching of Li, Tomono and Shikina such that its refractive index if lower than the refractive index of each of the plurality of light concentration lenses as disclosed by Okinaka in order to form a display apparatus with improved display quality.
Regarding claim 16 (1), the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 1.  Li, Tomono and Shikina, however, do not explicitly teach a sub-buffer layer disposed between the plurality of light concentration lenses and the display panel. 
Okinaka, in a similar field of endeavor, teaches in Fig. 2 and related text a display apparatus that includes a sub-buffer layer (35, Fig. 2 and ¶[0053]) disposed between the plurality of light concentration lenses (36, Fig. 2 and ¶[0055]) and the display panel (30-32, 33a-33c and 34, Fig. 2 and ¶¶[0052]-[0054]) in order to form a display apparatus with improved display quality (¶¶[0014]-[0015]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to include the sub-buffer layer disclosed by Okinaka in the display apparatus disclosed by the combined teaching of Li, Tomono and Shikina where the sub-buffer layer is disposed between the plurality of light concentration lenses and the display panel  in order to form a display apparatus with improved display quality.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Shikina as applied to claim 3 above, and further in view of Choi et al. (US 2016/0209958, hereinafter “Choi,” previously cited).
Regarding claim 18 (3), the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 3.  Li, Tomono and Shikina, however, do not explicitly teach that the display apparatus further comprises an input sensing layer 
Choi, in a similar field of endeavor, teaches a display apparatus that includes an input sensing layer (i.e. touch panel, 103, Fig. 3 and ¶[0098])) disposed on the display module (200, Fig. 3 and ¶[0098]), 15wherein the input sensing layer comprises a plurality of input sensing electrodes (121, Fig. 3 and ¶[0098])  in order to provide an intuitive means of inputting information.  
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art of providing an intuitive means for inputting information on the display device. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Shikina as applied to claim 3 above, and further in view of Kim et al. (US 2012/0281157, hereinafter “Kim `157,” previously cited).
Regarding claim 19 (3), the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 3.  Li, Tomono and Shikina, however, do not explicitly teach that the display apparatus further comprises a reflection preventive layer disposed on the display module, 20wherein the reflection preventive layer comprises a phase delay layer which delays a component of incident light and a polarization layer disposed on the phase delay layer.  
(100 and 200, Fig. 2 and ¶[0047]) disposed on the display module (300, Fig. 2 and ¶[0044]), 20wherein the reflection preventive layer comprises a phase delay layer which delays a component of incident light (100, Fig. 2 and ¶[0047]) and a polarization layer disposed on the phase delay layer (200, Fig. 2 and ¶[0047]) in order to improve quality of displayed images (¶[0010]).
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art of improving quality of the displayed images. 

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Shikina as applied to claim 3 above, and further in view of Takahara et al. (US 2005/0168491, hereinafter “Takahara,” previously cited).
Regarding claim(s) 20 (3) and 21 (21), the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 3.  Li, Tomono and Shikina, however, do not explicitly teach that the diffraction patterns is in a matrix form, as recited in claim 20, or in a stripe form, as recited in claim 21.  
Takahara, in a similar field of endeavor, teaches that diffraction patterns can have different forms, including matrix and stripe (¶[0442]), that can be used in order to meet specific design requirements (¶[0442]).


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable Li, Tomono and Shikina as applied to claim 3 above, and further in view of Kerdemelidis et al. (US 10,410,566, hereinafter “Kerdemelidis,” previously cited).
Regarding claim 24 (1), the combined teaching of Li, Tomono and Shikina was discussed above in the rejection of claim 1.  Li, Tomono and Shikina, however, do not explicitly teach that the display apparatus further comprises 15an optical system disposed in a path of light emitted from the display module to enlarge the image displayed on the display surface, wherein the display surface comprises a left-eye image display area and a right-eye image display area.  
Kerdemelidis, in a similar field of endeavor, teaches in Fig. 8 and related text a display apparatus that includes an optical system (81 and 82, Fig. 8 and col. 6, ll. 62-67 - col. 7, ll. 1-18) disposed in a path of light emitted from the display module to enlarge the image displayed on the display surface, wherein the display surface comprises a left-eye image display area and a right-eye image display area (Fig.8) in order to improve viewing experience for a user (col. 7, ll. 7-11).  
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their . 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2019/0041658, hereinafter “Gollier,” previously cited) in view of Li et al. (US 2014/0054572, hereinafter “Li,” previously cited) and Shikina et al. (US 2012/0127376, hereinafter “Shikina”, previously cited).  
Regarding claim 26, Gollier teaches in Figs. 3A-3B (Fig. 3B shown below) and related text a display apparatus (Figs. 3A-3B) comprising: 
a display module (10, Figs, 3A-3B and ¶[0035]) defining a display surface comprising a right-eye display area and a left-eye display area, wherein the display module emits light (Figs. 3A-3B); and 
an optical system comprising a lens (300, Figs. 3A-3B and ¶[0070]) disposed in a path of the light emitted 20from the display module to enlarge an image display by the light (Figs. 3A-3B), 
wherein the display module comprises: 
a display panel comprising a plurality of pixels (8 and 12, Figs. 3A-3B and ¶[0036]) which displays an image on the right-eye display area and the left-eye display area (Figs. 3A-3B); and 
a buffer layer (20, Fig. 3A and ¶[0035]),
a plurality of diffraction patterns (30, Fig. 3A and ¶[0035]) arranged at regular intervals on the buffer layer, wherein the diffraction patterns diffract a portion of lights incident thereto,
(12, Fig. 3A and ¶[0036]).


    PNG
    media_image2.png
    529
    615
    media_image2.png
    Greyscale

Gollier, however, does not explicitly teach a plurality of light concentration lenses arranged on the display panel47LO-201 803-123-1-USO and LO-2 80460-USH AA0639U Sa buffer layer disposed on the light concentration lenses.  Gollier also does not explicitly teach that each of the plurality of light concentration lenses is space apart from each other and that  each of the plurality of light concentration lenses is disposed on each of the organic light-emitting devices, with each of the plurality of light concentration lenses having a larger planar area than light emitting area defined by the corresponding organic light emitting device.
Li, in a similar field of endeavor, teaches in Fig. 11C (shown above) and related text a plurality of light concentration lenses arranged on the display panel and47LO-201 803-123-1-USO LO-2 80460-USH AA0639U Sa buffer layer disposed on the light concentration lenses in order to provide a light distribution-converting member to help improve light extraction efficiency of the display device (¶¶[0020], [0221]).

Moreover, Shikina teaches in Fig. 1 and related text a similar apparatus to that disclosed by Gollier and Li where each of the plurality of light concentration lenses (7, Fig. 1, ¶[0028]) is spaced apart from each other (Fig. 1), where each of the plurality of display devices comprises an organic light-emitting devices (2, 5 and 5, Fig. 1, ¶[0027]), with each of the plurality of light concentration lenses (7, Fig. 1, ¶[0028]) disposed on each of the organic light-emitting devices (Fig. 1), and each of the plurality of light concentration lenses having a larger planar area than light emitting area defined by the corresponding organic light emitting device (i.e. the light emitting area of the organic light-emitting device extents the width of the bottom electrode, which is smaller than the width of the light concentration lens, Fig. 1) in order to form a device with an enhanced contrast and color purity. 
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to space each of the plurality of light concentration lenses apart from each other as disclosed by Shikina in the apparatus disclosed by the combined teaching of Gollier and Li where each of the plurality of light concentration lenses is disposed on each of the organic light-emitting devices, and each of the plurality of light concentration 

Response to Arguments
Applicant’s arguments with respect to claim(s) August 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Prior Art
The following is a prior art relevant to the instant invention but not relied upon in any of the rejections.
Ichinose et al. (US 2013/0001609) teaches a display apparatus that includes a display panel that comprises a plurality of display devices, wherein each of the display devices comprises an organic light-emitting device (e.g. 13R, Fig. 1B) each of the plurality of light concentration lenses (e.g. 30R, Fig. 1B) is disposed on each of the organic light-emitting devices, with each of the plurality of light concentration lenses having a larger planar area than light emitting area defined by the corresponding organic light emitting device (Fig. 1B).
Ichinose et al. (US 2013/0002690) teaches a display apparatus that includes a display panel that comprises a plurality of display devices, wherein each of the display devices comprises an organic light-emitting device (e.g. 2, 4 and 5, Fig. 1A) each of the 
Iwakura et al. (US 9) teaches a display apparatus that includes a display panel that comprises a plurality of display devices, wherein each of the display devices comprises an organic light-emitting device (e.g. 6, 7 and 9, Fig. 1) each of the plurality of light concentration lenses (13, Fig. 1) is disposed on each of the organic light-emitting devices, with each of the plurality of light concentration lenses having a larger planar area than light emitting area defined by the corresponding organic light emitting device (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/8/2022